Case 1:15-bk-13678    Doc 89     Filed 04/18/19 Entered 04/18/19 14:19:02    Desc Main
                                 Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


IN RE:                                   :     CASE NO.   15-13678
                                               CHAPTER 13
         HENRY L. JACKSON, III
                                         :     JUDGE JEFFERY P. HOPKINS

         DEBTOR(S)
                                         :     TRUSTEE'S OBJECTION TO DEBTOR(S)’
                                               MOTION TO RETAIN INSURANCE PROCEEDS


      Comes now the Chapter 13 Trustee, Margaret A. Burks and files this
objection to the Motion to Retain Insurance Proceeds (doc. 88) filed by
debtor(s). The Trustee objects for the reasons stated herein.

      The secured portion on the 2008 Cadillac CTS, owed to BMW Financial
Services, the lienholder has been paid.

      Trustee requests the amount needed to pay off the unsecured portion on
the claim be turned over to disburse to the lienholder. Currently, this amount
is $2,344.05.

         An Agreed Order can be reached between Counsel.

         The Trustee requests that the Court uphold her objection.



                                               Respectfully submitted,




                                         /s/   Margaret A. Burks, Esq.
                                               Margaret A. Burks, Esq.
                                               Chapter 13 Trustee
                                               Attorney Reg. No. OH 0030377

                                               Francis J. DiCesare, Esq.
                                               Staff Attorney
                                               Attorney Reg. No. OH 0038798

                                               Tammy E. Stickley, Esq.
                                               Staff Attorney
                                               Attorney Reg No. OH 0090122

                                               600 Vine Street, Suite 2200
                                               Cincinnati, OH 45202
                                               513-621-4488
                                               513 621-2643 (facsimile)
                                               mburks@cinn13.org Correspondence
                                               fdicesare@cinn13.org
                                               tstickley@cinn13.org
Case 1:15-bk-13678   Doc 89   Filed 04/18/19 Entered 04/18/19 14:19:02   Desc Main
                              Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Objection to Motion to
Retain was served electronically on the date of filing through the court’s ECF
System on all ECF participants registered in this case at the email address
registered with the court and by ordinary U.S. Mail on April 18, 2019
addressed to:



Henry L. Jackson, III
Debtor(s)
5499 Sterling Lakes Circle, Apt. 206
Cincinnati, OH 45040




                                         /s/Margaret A. Burks, Esq.
                                            Margaret A. Burks, Esq.

                                            Francis J. DiCesare, Esq.

                                            Tammy E. Stickley, Esq.
